Citation Nr: 0944502	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  07-01 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

Whether new and material evidence has been received to reopen 
the previously denied claim of entitlement to service 
connection for a skin disorder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1951 to May 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the benefit sought on 
appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Before the Board may consider the merits of a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Further, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, 
the matter appropriately before the Board is whether new and 
material evidence has been presented to reopen the previously 
denied claim of service connection for a skin disorder.  

The issue of entitlement to service connection for a skin 
disorder on the merits is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  A September 1981 rating decision originally denied 
service connection for a skin disorder, and it became final.

3.  Since the September 1981 rating decision, new and 
material evidence has been received to reopen the Veteran's 
claim of service connection for a skin disorder.  



CONCLUSIONS OF LAW

1.  The September 1981 rating decision denying service 
connection for a skin disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).

2.  Evidence obtained since September 1981 regarding the 
claim of service connection for a skin disorder is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, VA's duties under the Veterans Claims 
Assistance Act of 2000 (VCAA) must be examined.  In this 
case, the Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the VCAA.  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the Veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision regarding reopening the Veteran's claim.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In September 1981, the RO denied service connection for a 
skin disorder as there was no evidence of a current 
disability.  The Veteran did not appeal the decision.  As 
such, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

Pursuant to an application submitted in November 2004, the 
Veteran seeks to reopen his previously denied claim of 
service connection for a skin disorder.  Generally, where 
prior RO decisions have become final, they may only be 
reopened through the receipt of new and material evidence.  
38 U.S.C.A. § 5108.  Where new and material evidence is 
presented or secured with respect to claims which have been 
disallowed, the Secretary shall reopen the claims and review 
the former dispositions of the claims.  Evidence presented 
since the last final denial will be evaluated in the context 
of the entire record.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  New and material evidence means existing evidence 
that by itself, or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  The 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

At the time of the September 1981 rating decision, the 
evidence of record included the Veteran's service treatment 
records (STRs) and an August 1981 VA examination.  The STRs 
showed treatment for complaints of skin problems with their 
in 1978-1979.  Discharge medical examination in September 
1980 noted a skin rash with its onset in January 1979, which 
was treated with Atarox and it still persisted.  The August 
1981 VA examination revealed no skin disability.  

Evidence received since September 1981 includes, the 
Veteran's statements, private treatment records, VA treatment 
records, and VA examinations, dated in December 2004 and 
October 2008.  Private treatment records reflect treatment 
for itching, rashes, and a skin infection.  Some of these 
records note that the Veteran's skin condition is related to 
his heart surgery (with veins harvested from the left lower 
extremity) and some records relate the rashes to his 
allopurinol treatment.  

The December 2004 VA examination noted the Veteran's history 
for an intensely itchy rash all over his back, arms, thighs, 
and legs that was attributed to allopurinol.  Upon physical 
examination, the examiner noted scattered follicular scratch 
excoriations over the outer arms, upper back, thighs, and 
lower legs, but there was no formal diagnosis made.  The 
October 2008 VA examiner found no evidence of any skin 
disability.  

In statements submitted by the Veteran, he indicated that he 
has experienced a skin disorder since service.  He recalled 
that it had its onset in the late-1970s, and he has 
experienced flare-ups over the years.  He also indicated that 
following his heart surgery in 2002, he began to experience a 
significant increase in skin-related problems.  

Upon careful review of the evidence of record, the Board 
finds that the December 2004 VA examination, private 
treatment records and the Veteran's competent testimony are 
considered new and material evidence.  These pieces of 
evidence are new as they not before agency decision makers 
when deciding the original claim, and they are material 
because they speak to unestablished facts necessary to 
substantiate the claim-namely, they reflect possible current 
diagnoses related to the claimed disability and possible 
continuity of symptomatology.  The credibility of this new 
and material evidence is presumed for purposes of reopening 
the claim.  Therefore, the Veteran's previously denied claim 
of service connection for a skin disorder, is reopened.



ORDER

New and material evidence having been received, the claim of 
service connection for a skin disorder is reopened.  



REMAND

In light of the VCAA and upon the reopening of this claim, 
the Board finds that further evidentiary development is 
necessary.  

As noted above, the Veteran reported the onset of his skin 
problems as being towards the latter part of his service.  He 
advised that these symptoms have continued in varying 
severity on and off since discharge.  He also related that 
his symptoms significantly worsened following his heart 
surgery in 2002.  The Board notes that in November 2006, the 
Veteran was awarded service connection for his coronary 
artery disease, status-post coronary artery bypass graft 
times five with renovascular hypertension.  

Relevant VA and private treatment records reflect treatment 
for rashes, itching, and skin irritation from 2002 to 2004.  
There were various diagnoses, including, lichen simplex 
chronicus-type rash, possible neurodermatitis, possible 
infection of the left lower extremity, contact dermatitis, 
stasis dermatitis, folliculitis, pruritis, and eczema.  A 
February 2003 treatment record noted that the Veteran's skin 
rash was temporarily associated with his use of allopurinol, 
but he had been off the allopurinol for two to three weeks 
and his skin was not found to have improved.  The October 
2008 VA examination revealed no skin pathology, but the 
Veteran has reported continued flare-ups of his claimed 
disorder.  

Given this newly submitted evidence, the Board finds that a 
remand is necessary for another VA examination to be 
scheduled and an opinion obtained as to whether any current 
skin disorder had its onset during service, or was caused or 
aggravated by a service-connected disability.  Although the 
most recent VA examination found no skin disability present, 
the majority of the clinical records show treatment for a 
skin disorder, albeit without a consistent diagnosis.  The 
Veteran has reported the onset of skin problems in service 
and his discharge medical examination even shows a skin 
problem with a notation that it still persists.  He has also 
related that this condition has continued since service.  The 
Veteran is certainly competent to report these symptoms.  As 
such, the claim is remanded for a VA examination pursuant to 
38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his claimed skin disability.  
The Veteran's claims folder should be made 
available to the examiner.  The examiner 
should render an opinion as to whether it 
is at least as likely as not that any 
current skin disability had its onset in 
service, or is caused or worsened by a 
service-connected disability.  The 
examiner should specifically address the 
Veteran's STRs showing complaints of a 
skin rash and the notation at discharge, 
as well as the more recent treatment 
records following the Veteran's heart 
surgery.  The examiner should provide 
rationale for all opinions given.  If the 
requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state and explain why 
an opinion cannot be provided without 
resort to speculation. 

2.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the Veteran until he is notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


